Citation Nr: 0300571	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  97-05 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD) and anxiety and depression secondary to 
his service-connected back condition and hearing loss.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

3.  Entitlement to a disability rating in excess of 40 
percent for chronic low back strain and degenerative joint 
disease.

4.  Entitlement to an effective date earlier than August 
26, 1999, for a 40 percent disability rating for chronic 
lumbar strain and degenerative joint disease.

5.  Entitlement to an effective date earlier than February 
27, 2001, for a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
February 1973 and from December 1980 to January 1981.

This appeal arises from adverse decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The Board of Veterans' Appeals (Board) remanded the issues 
that are the subject of this decision in December 1998.  
The case has again been forwarded to the Board for 
appellate review.  Review of the actions performed by the 
RO reveals that the mandate of that remand has been 
substantially fulfilled.  Stegall v. West, 11 Vet. App. 
268 (1998).  

One of the matters the Board must address is which issue 
or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

Entitlement to an effective date earlier than March 2001 
for a total disability rating based on individual 
unemployability is addressed in the REMAND portion of this 
decision.

The Board notes that the issues of entitlement to service 
connection for peripheral neuropathy of the right and left 
lower extremities on a direct basis or as secondary to the 
veteran's service-connected low back disorders was 
certified on appeal.  The veteran was granted service 
connection for peripheral neuropathy of the right and left 
lower extremities in the RO's April 2002 rating decision.  
The issue of whether the lower extremity peripheral 
neuropathies are service connectable on a direct basis or 
as secondary to the veteran's low back disorder is moot 
and these claims are no longer on appeal.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, 
and there is no credible supporting evidence that a 
stressor, upon which a diagnosis of PTSD was based, 
occurred during active service.

2.  The preponderance of the evidence establishes that the 
veteran's anxiety and depression are not secondary to or 
etiologically related to his service-connected low back 
disorder or hearing loss.

3.  The veteran has an adjustment disorder that is 
etiologically connected to his period of service.

4.  Peripheral neuropathy of the upper extremities is not 
shown.

5.  The veteran's chronic low back strain and degenerative 
joint disease is manifested by severe symptoms of marked 
limitation of forward bending in standing position and 
loss of lateral motion with arthritic changes.

6.  The veteran's low back disability is not manifested by 
persistent symptoms compatible with sciatic neuropathy or 
with absent ankle jerk, characteristic pain, or 
demonstrable muscle spasm with little intermittent relief.

7.   The earliest evidence of symptomatology supporting a 
40 percent disability rating for lumbosacral strain and 
degenerative joint disease is February 5, 1998.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.304(f) 
(2002).

2.  The veteran's anxiety and depression are not 
proximately due or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) 
(2002).

3.  An adjustment disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304 
(2002).

4.  Service connection for peripheral neuropathy of the 
upper extremities is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).

5.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain with degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).
 
6.  The earliest date as of which it was factually 
ascertainable that an increase in disability occurred 
warranting a 40 percent rating for lumbosacral strain with 
degenerative joint disease is February 5, 1998.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 
3.400(o)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 
2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminated the concept of a well-
grounded claim and superseded the decision of the U.S. 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development 
of a claim that was not well grounded.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, the VA advised the 
veteran of the evidence necessary to substantiate his 
service connection, increased rating, and earlier 
effective date claims by various documents.  The veteran 
was advised of the applicable criteria concerning service 
connection generally and for PTSD specifically by the June 
1996, January 2000, April 2002 rating decisions; the 
December 1996 and January 1997 Statements of the Case 
(SOC); the January and May 2000 and April 2002 
Supplemental SOCs (SSOC) and the December 1998 Board 
decision and remand.  With regard to increased rating the 
veteran was advised of the applicable criteria, in whole 
or in part, by the April 1996 rating decisions; the 
December 1996 SOC; and the March 1998, January 2000, and 
April 2002 SSOCs.  With regard to the earlier effective 
date claims the veteran was advised of the applicable 
criteria, in whole or in part, by the June 2000 and April 
2002 SSOCs.

The Board notes that the VCAA made no change in the 
statutory or regulatory criteria that govern the 
substantive merits of the veteran's claims.  In addition, 
the SOC indicated that VA would request any pertinent 
medical records identified by the veteran.  As such, the 
veteran was kept apprised of what he must show to prevail 
in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  Review 
of the evidence gathered does not reveal any evidence 
identified by the veteran that has not been secured by the 
RO or about the absence of which the veteran has not been 
notified.  Therefore, there is no further duty to notify.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Consequently, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (when there is extensive 
factual development in a case, reflected both in the 
record on appeal and the Board's decision, which indicates 
no reasonable possibility that any further assistance 
would aid the appellant in substantiating his claim, this 
Court has concluded that the VCAA does not apply).  Thus, 
the Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

As already stated, the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when 
it adjudicated the claim below, and the Board will do the 
same.  As such, there has been no prejudice to the veteran 
that would warrant a remand, and the veteran's procedural 
rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted if the evidence shows 
that a disability was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  A determination of 
service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
To establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Direct service connection requires a finding that there is 
a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  A disorder may be service 
connected if the evidence of record reveals that the 
veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997).  Evidence that relates the current disorder 
to service must be medical unless it relates to a disorder 
that may be competently demonstrated by lay observation.  
Id. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one 
year of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
psychosis).  The Board notes that there is no evidence of 
psychoses within one year after the veteran's separation 
from service.  Therefore, the presumption of in-service 
incurrence for chronic disease is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

Acquired Psychiatric Disorder

Review of the veteran's service medical record reveals 
that on the veteran's report of medical history taken at 
separation from service in January 1973 he noted frequent 
trouble sleeping and depression or excessive worry.  This 
was noted by the examiner to involve insomnia one to three 
times per week and personal worries.  No further 
elaboration was made and no diagnosis was noted.  This is 
the only notation related to any mental or emotional 
health abnormality noted in the service medical record. 

Review of the veteran's service personnel record shows 
that he was stationed in Vietnam from January 1966 to 
January 1967.  His principal duty assignment while 
stationed in Vietnam with the Headquarters 97th Artillery 
Group was assistant plotter.  In June 1966, he was 
disciplined for sleeping on guard duty.  The veteran's 
file indicates participation in several campaigns. 

In February 1996, the veteran submitted a statement 
claiming that he was diagnosed with a nervous condition 
while still on active duty.  He wished to claim service 
connection for both PTSD and this nervous condition.

The veteran was examined by VA in March 1996.  He reported 
that he was under heavy mortar fire on a number of 
occasions, and often felt that he would not survive until 
the morning.  On one occasion he was on guard duty, heard 
a noise in the dark, and opened fire.  He reported that he 
unfortunately shot and killed the unit barber who was on 
his way to the camp.  He reported that while in Vietnam he 
began to drink heavily and this had continued up until 
rather recently.  According to the veteran, this had 
controlled some of his anxiety and apprehensions.

The examiner reported that upon discharge from the 
military, the veteran had experienced frequent recurring 
nightmares and distressing recollections of combat, 
flashbacks, made attempts to avoid thought and feelings 
associated with the trauma, and became distressed when 
exposed to events that resembled or symbolized military 
combat.  He also had had problems with amnesia with regard 
to events in Vietnam.  He had had feelings of detachment, 
restriction of affect, a sense of a foreshortened future, 
sleep pattern difficulties, irritability and outbursts of 
anger, difficulty concentrating, exaggerated startle 
response and hypervigilance, and strongly prefers to work 
alone.

The examiner noted that the veteran had a history of 
psychological symptomatology that fit the PTSD profile.  
This particular syndrome had been of greater activity in 
the few years post-discharge but remained of moderate 
activity at that time.  The diagnoses were PTSD, chronic, 
moderate severity with impairments, service-connected and 
alcohol dependence, chronic, in partial remission 
secondary to PTSD.

A readjustment counseling specialist with the VA Vet 
Center in Lincoln, Nebraska submitted a letter dated in 
March 1996.  He noted that the veteran had been seen in 
March 1996 for an assessment of his PTSD.  He noted that 
as an operations intelligence specialist and records 
specialist in Vietnam he would not be expected to be 
exposed to combat trauma.  He noted that the veteran was 
subject to mortar fire and had to stand guard duty at 
times.  He also recounted the veteran's account of being 
subject to mortar fire upon his arrival in Vietnam and 
being informed that a Captain waiting to return home after 
a year's tour in Vietnam had been killed in the attack.  
This was said to have quite unnerved the veteran during 
the remainder of his tour.

The counselor also noted that the veteran reported some 
narrow escapes from mortar attacks.  One was reported to 
have landed so close that the veteran dove down without 
seeing where he was going and cut his hands on something.  
The veteran reported that his supervisors offered to put 
him in for a Purple Heart, but he declined.

The counselor also noted that the veteran reported that 
once on guard duty they had someone come through the wire.  
He was not sure if he shot or someone else did.  In the 
morning, they found the body of a Vietnamese barber they 
had regularly used.  The veteran reported it was 
disconcerting to think that the barber had been an enemy 
soldier and could have killed any one of them any time he 
wanted to.

The counselor reported that the veteran had been assigned 
to an air base near Saigon.  The veteran had been assigned 
general duties and involved in trips to get supplies.  He 
drove by rows of caskets waiting for a flight back to the 
United States.  He noted that the procedure was done in a 
speedy manner, as the embalming was not always the best or 
complete.  The counselor also reported that the veteran 
had witnessed the suicide of a soldier who shot himself in 
the head.  The veteran reported that the man was still 
alive with a hole through his head.  Thinking the man was 
dead; the veteran reported receiving quite a shock when he 
heard the man let out a mournful groan.  He was not sure 
whether the man was still alive and felt pain or if it was 
just some sort of a bodily reaction.  The experience was 
said to be quite a fright for the veteran.

The veteran was examined by a VA psychiatrist in May 1997.  
The examiner reported that, while stationed in Vietnam, 
the veteran defended runways.  At times, the veteran 
reported that they were overrun with Viet Cong.  He saw 
mortar and small arms fire, usually in a ground assault.  
He was always worried about his own safety.  He reported 
that he lost friends during the firefight.  He reported 
that there was no hand-to-hand combat, but he did shoot at 
enemies that came to the camp.  When on guard duty he was 
always shooting in the direction of the enemy's fire, 
although he was unsure if he ever killed anyone.

The psychiatrist diagnosed adjustment disorder, not 
otherwise specified.  He noted that the veteran had no 
indication of PTSD at that point in time.  He had 
indication however, of intrusive recollection of the 
events experienced during his Vietnam tour but not of any 
significant severity to produce any persistent 
symptomatology to have affected his social, family, and 
occupational functioning in the past.  He had not lost his 
ability to maintain a stable lifestyle and productivity.  
He noted in conclusion that in so far as the veteran's 
emotional evaluation, there was no distinct evidence 
pointing to residual or prolonged PTSD.

The examiner added an addendum to his opinion in September 
1997.  He noted that the veteran's anxiety and depression 
were not secondary to his service-connected low back 
condition and hearing loss.   He noted that the veteran's 
maladjustment difficulty as it now existed was directly 
related to the veteran experience while serving in 
Vietnam, but not to the proportion that a PTSD is clearly 
delineated and fulfills criteria for this category.

In June 2000, the veteran supplied further information 
regarding his stressors by telephone contact with RO 
personnel.  He stated that he arrived at Tan Son Nhut, 
Vietnam, in December 1966 and left in December 1967 or 
maybe January 1968.  He was in Headquarters Battery, of 
the 97th Air Defense Artillery.  Stressors he had were 
seeing piles of coffins being loaded on board airplanes 
and also he reported several mortar attacks, possibly as 
many as half a dozen.

This information was supplied to the U.S. Center for 
Research of Unit Records (USCRUR) in June 2000.  That same 
month, the RO received a response from the USCRUR.  The 
USCRUR was unable to conduct meaningful research because 
the information provided by the veteran regarding his 
stressors was insufficient.

The veteran was asked in July 2001 to provide more 
specific information regarding his alleged stressors to 
enable verification by the USCRUR.  Review of the claims 
folder does not reveal any indication that the veteran 
replied with information.

Outpatient VA mental health treatment records, dated 
through December 2001, include diagnoses of depression and 
PTSD.  The veteran is noted to have current nightmare and 
daytime memories of combat.

In addition to the general rules of service connection 
noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).  38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate 
the diagnosis.

The DSM-IV provides two requirements as to the sufficiency 
of a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or 
a threat to the physical integrity of self or others" and 
(2) "the person's response [must have] involved intense 
fear, helplessness, or horror".  DSM-IV at 427-28.  These 
criteria are no longer based solely on usual experience 
and response but are individualized (geared to the 
specific individual's actual experience and response).  
Hence, under the DSM-IV, the mental illness of PTSD would 
be treated the same as a physical illness for purposes of 
VA disability compensation in terms of a predisposition 
toward development of that condition.  Cohen, 10 Vet. App. 
at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the 
essential prerequisite to support the diagnosis of PTSD.  
The provisions of 38 U.S.C.A. § 1154(b) provides that in 
the case of any veteran who engaged in combat with the 
enemy in active military service during a period of war, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  However, the provisions of 38 U.S.C.A. 
§ 1154(b) are only applicable in cases where a veteran is 
shown to have actually served in combat with the enemy.  
For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an 
injury or disease, Section 1154(b) requires that the 
veteran have actually participated in combat with the 
enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  
However, the evidence does support a grant of service 
connection for maladjustment disorder.

Initially, the Board acknowledges that the veteran has 
received competent medical diagnoses of PTSD, attributed 
to his account of having served in Vietnam and his 
experience with mortar fire, guard duty, and seeing 
coffins.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted 
the appellant's description of his active service 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required 
to grant service connection for post-traumatic stress 
disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  It is also clear that the Board is not required 
to accept an appellant's statements regarding his alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he associates with his active service, if the 
Board does not find the statements regarding his symptoms 
to be credible.

To establish entitlement to service connection for PTSD, 
the veteran must present both medical evidence diagnosing 
the condition and credible supporting evidence that the 
claimed inservice stressor occurred.  38 C.F.R. § 3.304(f) 
(emphasis added).  Without credible supporting evidence of 
an inservice stressor, even unequivocal medical evidence 
that a claimant has all of the symptoms needed to 
establish that he has PTSD would be insufficient to 
establish service connection for PTSD.  An additional 
medical record indicating PTSD, even if it existed, would 
provide no basis to award the veteran service connection 
for PTSD.

The preponderance of the evidence is against a finding 
that the veteran engaged in combat with the enemy during 
active service and the record does not otherwise contain 
independent evidence that confirms his account of in-
service stressors.  A review of the service records on 
file does not show that he was assigned to combat duties 
outside his MOS other than an occasion serving on guard 
duty.  His unit was engaged in operations during at least 
one Counteroffensive.  Nevertheless, to be found to have 
engaged in combat and be entitled to the application of 
38 U.S.C.A. § 1154(b), it is not sufficient that a veteran 
be shown to have served during a period of war or to have 
served in a theater of combat operations or in a combat 
zone, rather he must show that he actually participated in 
combat with the enemy.  See VAOPGCPREC 12-99.  

As noted above, the veteran's personnel file does not show 
that he received any awards, citations, or decorations 
denoting having served in combat during active service.  
Based on the foregoing, the Board must conclude that the 
preponderance of the evidence is against a finding that 
the veteran engaged in combat with the enemy during his 
active service in Vietnam.  Accordingly, the provisions of 
38 U.S.C.A. § 1154(b), to include the relaxed evidentiary 
burden, do not apply in the instant case.

When a claimant did not engage in combat with the enemy, 
or claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish 
the occurrence of the claimed stressors, and his testimony 
must be corroborated by credible supporting evidence.  
Cohen, supra; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Board acknowledges that the veteran's service records 
reflect that he did serve on guard duty, but there is 
nothing in the records to indicate that any of purported 
stressors actually occurred while he was on guard duty.  
The records only reflect that he was disciplined for 
falling asleep.  Consequently, the Board must conclude 
that there is no independent verification of the alleged 
stressor.

The USCRUR reported that information that is more detailed 
was necessary to verify the veteran's accounts of his 
stressors.  The record reflects that the RO requested on 
various occasions that the veteran provide more detailed 
information regarding his alleged stressors.  Despite the 
RO's repeated attempts, the veteran has failed to provide 
more specific information for purposes of verification.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The 
duty to assist is not a "one-way street."  If the veteran 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that 
is essential in obtaining the putative evidence.)

The veteran's allegations of combat type situations 
involve the shooting of a barber on guard duty and 
experiencing mortar fire.  Neither of these incidents was 
specific enough to enable verification by the USCRUR.  The 
incident involving the killing of the barber lacks 
credibility given the malleability of the details of the 
story over the course of several interviews.  

Accordingly, given the lack of consistency in his accounts 
and the lack of specificity in his accounts, the Board 
finds that his reported in-service stressors are of 
doubtful credibility.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (once the evidence has been 
assembled, the Board has the duty to assess the 
credibility and weight to be given to the evidence.).

In summary, the Board has concluded that the preponderance 
of the evidence is against a finding that the veteran 
engaged in combat with the enemy while on active duty, 
that there is no independent verification of his reported 
in-service stressors, and that his account of what 
occurred during service is of doubtful credibility. 
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service 
connection for PTSD, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in 
the instant case. 

The preponderance of the evidence is against the claim for 
service connection for anxiety and depression secondary to 
his low back disorder or hearing loss.  The only competent 
medical opinions of record addressing an etiological 
connection between the psychiatric disorders and these 
service-connected conditions are negative.  The veteran 
has offered no evidence nor has he identified any evidence 
that could be procured that supports his contentions.  As 
the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application 
in the instant case. 

The Board notes that the veteran has been diagnosed with 
maladjustment disorder secondary to his experiences during 
his tour of duty in Vietnam by a VA psychiatrist in May 
1997.  While the Board finds the evidence insufficient to 
establish a connection between the PTSD and alleged 
inservice stressors, it must find the evidence in relative 
equipoise regarding the diagnosed maladjustment disorder.

The notation of insomnia and excessive worry on the 
veteran's separation examination, the current diagnosis, 
and the competent medical opinion supporting a nexus 
between the veteran's service and the current disorder, 
are balanced against the many years between the veteran's 
treatment and diagnosis for any mental disorder and his 
tour of duty in Vietnam.  The Board finds the evidence in 
equipoise.  Under the circumstances, service connection 
may be granted, applying the "benefit of the doubt" rule.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  The Board therefore 
finds that the evidence does support a finding that the 
veteran's maladjustment disorder is related to his active 
service.  Accordingly, it is the finding of the Board that 
the record supports a grant of entitlement to service 
connection for acquired maladjustment disorder. 

Peripheral Neuropathy of the Upper Extremities

Review of the veteran's service medical records is 
negative for reports of neurological abnormality of the 
upper extremities.

In early 1999, the veteran was seen by the orthopedic 
clinic complaining of pain in his right hand.  Examination 
was basically negative.  He did have some numbness but 
possibly symptoms of carpal tunnel syndrome, but that was 
mild.  The examiner noted that they were really batting 
zero as far as diagnosis was concerned.

In April 1999, the veteran was again seen by the 
orthopedic clinic.  It was noted that an EMG on the right 
was negative, ruling out carpal tunnel syndrome.  It was 
noted that the veteran had diabetes, so that might be a 
factor, and that he did have some back and neck problems.  
The veteran stated that it felt like gravel when he 
rotated his cervical spine.  The physician was sure this 
was a factor.  No diagnosis was made however. 

The veteran was examined by VA in June 1999.  He reported 
that his arms episodically went numb.  He had no evidence 
of muscular atrophy and he had 5/5 strength in grip 
strength, wrist flexors, extensors, biceps, and triceps. 

In August 1999, possible carpal tunnel syndrome was 
diagnosed.  It was thought that there might also be an 
element of peripheral neuropathy.  The examiner did not 
however have access to the veteran's claims folder or any 
nerve conduction studies.

In December 1999, the veteran was examined by VA.  Arm 
strength was noted to be pretty good.  Coordination was 
good for finger-to-nose.  Another December 1999 
examination by an orthopedist noted the veteran's 
complaints of numbness of the hands.  She opined that the 
veteran's history of numbness of the hands could be 
related to the peripheral neuropathy.  He was treated by 
VA for bursitis of the left shoulder during 2000.  

The veteran underwent a VA examination in November 2001.  
The examiner noted his review of the claims folder as well 
as his VA computerized medical record.  The veteran 
reported that his hands bothered him, not so much with 
numbness, but pain and discomfort in the 
metacarpophalangeal joints if he used them a lot.  For 
instance, if he was working with wrenches, after a few 
turns on the wrench he would have pain in his hands.  His 
grip starts to decrease and he can drop things if he used 
his hands a lot.  He also got numbness in his hands if he 
slept on his back with his hands across his chest.  
Sometimes if he drove long distances, his hands could 
start to cramp on him.  He also reported some pain with 
lifting.  He had bilateral upper and lower extremity nerve 
conduction studies done at Grand Island in 1999 and these 
were normal.  Copies of these studies are in the claims 
folder and no abnormal findings are noted.

Neurological examination of the upper extremities was 
normal.  No muscle atrophy was noted.  The examiner noted 
that there was no evidence of upper extremity neuropathy.

Based on the above, the Board finds the preponderance of 
the evidence is against the claim for service connection 
for peripheral neuropathy of the upper extremities.  
Review of the competent medical evidence clearly 
establishes that the veteran has peripheral neuropathy of 
the lower extremities due to diabetes mellitus.  While 
competent medical evidence has noted the possibility of 
peripheral neuropathy in the upper extremities, the most 
recent VA examiner was unable to diagnose this disorder.  
Review of that opinion establishes that it includes a 
complete review of the veteran's previous treatment and 
examinations.  The nerve conduction studies have not shown 
any neuropathy of the upper extremities.  The earlier 
treatment and examination had not resulted in a firm 
diagnosis of peripheral neuropathy of the upper 
extremities, a variety of sources being the subject of 
speculation for transient symptomatology.  The Board finds 
the evidence against a current diagnosis of peripheral 
neuropathy of the upper extremities to outweigh that which 
indicates such a disorder is present.

Increased Rating for Back Disorder

The veteran was seen by VA for complaints of pain in the 
low back in May 1983 and again in February 1984.  The 
veteran noted low back pain for 18 years that had not 
improved.  He was unable to do a lot of work.  He had 
right leg pain in the posterior thigh region.  There was 
minimal point tenderness in the lumbar region to certain 
movement.  Straight leg raising was normal except for 
tightness in the hamstring.  The diagnosis was chronic 
recurrent low back pain with pain in the posterior right 
thigh. 

The veteran was examined for compensation purposes by VA 
in October 1991.  At that time, he had been having 
intermittent episodes of low back pain.  It was described 
as an ache that would radiate into the right hip and 
thigh.  He had had numerous evaluations with diagnoses of 
chronic low back strain.  He related that leaning over a 
fender working on a motor was the worst possible position 
for his back and would precipitate pain in a very short 
period of time.  He was able to relieve the discomfort by 
straightening up and stretching his back.  He had noted 
his back to be better when he was laying down, worse when 
he stood for a prolonged period of time.  He awoke from 
his sleep when he changed position.  He ambulated with a 
limp, favoring the right leg, but had recently noted that 
the left leg was becoming painful.  There was some morning 
stiffness in his lower back that was normally resolved in 
less than five minutes.  

On physical examination, the veteran's leg raising test 
was positive on the left at about 50 degrees and on the 
right at about 40 degrees.  There was an increased 
lordotic curve noted.  There was no evidence of scoliosis.  
The veteran was unable to bend at the waist and touch his 
toes by approximately 8 to 10 inches.  Deep tendon 
reflexes were equal and physiologic bilaterally at 2+.  
There was no evidence of atrophy of the lower extremities.

A private orthopedist also examined the veteran for 
compensation purposes in October 1991.  He noted that the 
veteran had periodic low back pain that was worse with 
bending, lifting, and twisting activities.  The veteran 
did not have any specific leg pain, weakness, or numbness.  
On examination, there was no atrophy of the lower 
extremities.  All lower extremity motor and sensory was 
intact.  He had negative straight leg test.  Deep tendon 
reflexes were 2+ for the knee and ankle jerks.  He was 
tender in the lower lumbar spine; there was pain with back 
motion.  He had forward flexion with his hands 12 inches 
from the floor.  He had pain with extension and had good 
lateral flexion.  X-ray examination did not show any 
fracture or dislocations.  There was mild degenerative 
change with traction spurs at L2-L3.  The diagnosis was 
mechanical low back pain and degenerative spondylosis of 
the lumbar spine.

The veteran was examined by VA in July 1993.  He reported 
that he seemed to have a back ache most of the time.  
Standing for even brief periods caused it to be bothered.  
Mainly the frequency was more often and his legs went to 
sleep for no apparent reason.  He got a pins and needles 
type sensation.  One of the worst things he could do was 
try to bend over a sink and do dishes.  Anything simple 
could bring on the pain.

On objective examination, the veteran could arise from a 
seated position without difficulty.  He had no postural 
abnormalities or fixed deformity of the back.  The 
musculature of the back was normal.  The veteran was able 
to forward flex to 75 degrees and extend backward to a 
near normal 35 degrees.  He was somewhat limited in right 
and left lateral flexion to approximately 25 to 30 
degrees.  Rotation was to a somewhat limited 25 degrees on 
both the right and left.  The veteran did exhibit some 
evidence of pain, especially to forward flexion, but there 
was some noted on right and left lateral flexion also.

An x-ray examination in July 1993 was compared to one 
taken in October 1991 with no interval change and no 
abnormality noted.  The diagnosis was long-standing 
history of low back pain, progressing.

In October 1995, he filed a claim for an increased 
evaluation for his low back strain.  In February 1996, the 
veteran complained of increased pain in his lower back 
radiating into both his legs, worse on the left.  

The veteran was also examined by VA in February 1996.  He 
reported that he had had a lot of pain and stiffness in 
his back.  He did not have it every day, but at least 
every other day.  He noted that there was no real pattern 
to it.  He later developed some neck pain and headaches, 
but the lumbar region hurt more than the neck.  Sometimes 
the veteran's legs went numb and he could barely walk 
because of pain in his feet.  He reported seeing a 
chiropractor a couple of years earlier and that had helped 
a little bit.  

The veteran reported that he was no longer driving trucks, 
but was working in a warehouse where he operated a 
forklift and did not do any lifting.  He did not have any 
sport or hobby interests.

On physical examination, deep tendon reflexes were absent.  
He had slight weakness in the upper extremities and very 
slight weakness in the lower extremities.  Sensation was 
intact.  Coordination was good.  Gait was slightly broad 
based with a four step turn.  He could walk on heels, 
toes, and tandem.  He had a limited range of motion in his 
back, especially forward flexion and he had slight limited 
range of motion in the neck.

The assessment was lumbosacral degenerative joint disease 
and musculoskeletal pain.  The examiner noted that he 
might have a peripheral neuropathy, but the most likely 
cause of that was his diabetes mellitus.

Another VA examination was performed in February 1996.  
The examiner noted that the veteran was no longer a truck 
driver because of problems with his back.  He had started 
an at home physical therapy program with heat, ice, and 
exercise.  He wore a back support when working as a 
forklift operator.  He related that when his back became 
fatigued, he limped favoring the right leg.  He continued 
to have pins and needles along with aching in both lower 
extremities entailing the lower legs and feet.

On examination, there was some tenderness in the muscles 
in the lumbar region bilaterally.  There was evidence of 
discomfort and paresthesia in the areas of L4-5, L5-SI in 
both lower extremities, with the left worse than the 
right.  When the veteran sat, he was very erect and 
guarded his back.  When he was walking, he was very rigid, 
moving very slowly and carefully avoiding any pain in his 
back.  There was slight flattening of the lumbar spine 
identified.  There was tenderness in the muscles in the 
lumbar region bilaterally.  There was no evidence of 
tenderness in the sacroiliac joints noted.  Range of 
motion was recorded as:  forward flexion 70 degrees with 
pain, backward extension 15 degrees with pain, left and 
right lateral extension 15 degrees with pain, rotation to 
the right and left 20 degrees with pain.  Deep tendon 
reflexes were 1+ and physiologic in ankle jerks.  There 
was no weakness in dorsiflexion of the feet.  There was 
some weakness noted with extension of the lower leg noted 
in the left lower extremity.  The veteran indicated 
burning in the soles of both feet.  He also noted periodic 
pain in the sciatic notch, primarily in the posterior 
thighs and posterior knees.  The examiner was not able to 
elicit any complaints of tenderness on the day of the 
examination.

The examiner diagnosed a history of chronic back strain 
with evidence of neuralgia in the dermatomes of L4-L5-S1 
bilaterally, more prevalent on the left than the right. 

In March 1996, the veteran complained of lower back pain 
up and down his back into his neck.

A general medical examination was performed in June 1996 
by VA.  The veteran noted that since leaving service he 
had had progressively more discomfort in his back.  
Standing caused aching in the lower back after on hour.  
Sitting caused pain in the upper back after approximately 
1/2 hour.  He stated that he did better if he was able to 
move about.  The veteran stated that he had not worked 
since April 1996 because of pain in his back and neck.  He 
had not been fully employed since 1990 when he had 
surgical removal of a ruptured spleen.  The veteran 
reported that his vision, diabetes mellitus, pain in the 
spine, pain in his feet and ankles, hearing loss, and 
persistent heartburn all contributed to his lack of 
employment.

On examination, the veteran had no obvious atrophy, 
tenderness or limitation of motion of the joints.  His 
coordination was normal and deep tendon reflexes were 
normal.  No relevant diagnoses were made.

In November 1996, the veteran submitted a statement to VA 
noting that he was experiencing persistent symptoms of 
pain radiating up and down his back.  He noted that his 
back catches and it took him a while to get it limbered up 
in the morning.  He reported having muscle spasm 
constantly.  He noted a dull aching pain 24 hours per day.

The veteran was examined by VA in January 1997.  The 
examiner noted that the veteran had constant back pain 
that went down both legs to the calf area.  His pain was 
reported as constant; however, it did get worse at times.  
It was aggravated by riding in a vehicle.  The veteran was 
noted to have exogenous obesity and had a heavy build.  
Straight leg raising was negative bilaterally.  There was 
no pain with adduction or abduction of the legs.  He had 
normal spinal curvature.  He had no postural 
abnormalities.  The musculature of the back was good and 
equal.  Range of motion was:  forward flexion 78 degrees, 
backward extension 20 degrees, left and right lateral 
flexion 30 degrees, rotation to right and left 25 degrees.  
There was mild pain in the lower back at these ranges of 
motion.  There was no radiation of pain.  There was no 
evidence of neurological involvement, with normal reflexes 
and no foot drop or sensory loss.  X-ray examination of 
the lumbar spine showed mild degenerative disc changes in 
L1- L3.  The relevant diagnosis was mild disc degeneration 
of the lumbar vertebrae.

The veteran was examined also in January 1997 by a private 
physician for compensation purposes.  He was unemployed.  
He had stopped working in March 1996.  He had been working 
a forklift, but it was impossible for him due to pain.  He 
used to drive a truck.

On physical examination, his deep tendon reflexes were 
symmetric.  Ankle jerks were depressed but equal.  
Strength was decreased in abduction of both legs at 4/5.  
He had pain with hip flexion on the left that compromised 
strength to some extent.  Coordination was good.  Gait was 
steady.  He was slightly slow and a little bit stooped 
forward at the waist.  He could sit and stand without 
pushing off.  He could walk on heels, toes, and tandem.  
Sensation to pin prick was decreased from the mid-calf 
down on the left and from the knee down on the right.  He 
had decreased graphesthesia bilaterally.  He had a full 
range of motion in the arms and shoulders.

The examiner's diagnosis was lumbosacral degenerative 
joint disease with the possibility of spinal stenosis.  
The veteran had some left hip pain, but the examiner was 
inclined to think that was pain from the hip joint itself 
instead of radiating pain into the left hip.  The examiner 
also noted mild peripheral neuropathy more probably from 
diabetes rather than exposure to Agent Orange.   

In March 1997, and October 1998 VA treatment records note 
complaints of pain in the hip and legs upon exercising. 

The veteran underwent a VA examination in February 1998.  
He stated that his problems included back pain and a low 
back ache, now over the upper and lower back.  The pain 
was dull; however, it would occasionally become sharp and 
would radiate down into the legs.  He could not state how 
far into the legs it went.  In addition, occasionally in 
the morning he would wake with his legs completely numb.  
This usually resolved as he got up and moved around.  It 
was not every day.  It could occur two or three days in a 
row and then might not occur for a week.  He did not 
recall having the numbness initially when he was injured.  
However, he did note that over the years it had developed.

At that time, he was retired from truck driving.  He 
stated that he had been doing truck driving since 1981.  
He was at one time, employed by the railroad as a brakeman 
and engineer, but was then laid off.  He had then 
purchased a trucking business.  He, at that time, was 
spending his days trying to do some shop work.  He did 
spend quite a bit of his time lying down watching 
television.  He was using a cane increasingly often.

On examination of the lower extremities, there was no 
muscle atrophy noted.  Left hip flexion was 4+/5.  
Otherwise, range of motion in the lower extremities was 
5/5 on the left.  Deep tendon reflexes were 1+/4 at the 
patellae and ankles.  He had difficulty with light touch 
in the left lower extremity distally.

On examination of the lumbar spine, he did have good 
lumbar lordosis.  On palpation, he did not complain of 
pain.  Forward flexion was to 35 degrees on the first 
trial, 25 degrees on the second.  He stated that if he 
went further, he would get pain.  Extension was to 20 
degrees on the first trial, 12 degrees on the second.  
Right side bending was to 20 degrees, left side bending to 
10 degrees.  He was unable to ambulate on his toes.  He 
had no difficulties with balance or turns.  X-ray 
examination from January 1997 was reviewed.  It showed 
mild disc space narrowing at L1-2 and a small amount at 
L2-3.  Diagnosis of mild degenerative disc changes was 
noted.  The examiner's diagnosis was lumbar degenerative 
disc disease.

The veteran was seen by VA orthopedics in February and 
March 1999 complaining of hip pain.  It was thought that 
it was related to his back or his diabetes mellitus 
although no definitive diagnosis was made.

The veteran was examined in June 1999 by VA.  He stated 
that he had been seen on several occasions by a VA 
orthopedist for care and management of his back pain.  No 
surgical intervention had been recommended.  The veteran 
reported his X-ray examinations had been unrevealing of 
any significant bony disease.  The veteran stated that he 
could not stand for more than 10 minutes without 
significant pain, and he could sit for approximately one 
half hour before he got pain.  He also reported bilateral 
hip pain that had been chronic in nature.  He stated his 
hips hurt to the point where he could not lift them to get 
in and out of the car.  This had been going on for a 
couple of years.  He denied any significant evaluation of 
his hips.

The veteran was noted to walk with a cane and was slow and 
guarded in his gait.  He had no evidence of muscular 
atrophy and he had 5/5 strength in hip flexors, extensors, 
quadriceps, hamstrings, and calves.  His lower extremity 
muscle strength testing was guarded secondary to hip pain 
and discomfort.  Range of motion testing was performed.  
His neurological examination revealed no evidence of 
superficial sensory deficits.  He had normal tandem 
walking without use of his cane.  He was able to rise to 
the examination table, lie supine, and come from the 
supine position to sitting without assistance or 
discomfort.  He was able to bend at the waist to within 5 
cm of toe touching.  He could side bend to touch his knees 
bilaterally and rotate at the waist without difficulty.  
He could stand on his toes and on his heels without 
assistance.  He could squat fully, but required assistance 
to arise to the standing position.  

The diagnosis was chronic low back pain with subjective 
painful limitations in standing, sitting, and ambulating.  
On examination, he did use a cane; however, he was able to 
walk without it for short distances.  The veteran did have 
some painful discomfort in the hips bilaterally, 
especially with external rotation and abduction.  The 
examiner suspected that he had bilateral hip degenerative 
joint disease.  The examiner commented that if anything, 
the hips were more disabling than any of his other 
findings. 

The veteran was seen by a private physician in August 
1999.  He noted that he had not seen the veteran for two 
years.  The veteran reported hip and leg pain.  His left 
leg had bothered him the most, and his left knee tended to 
give out.  Once in a while pain radiated into both legs, 
sometimes he was so stiff in the morning that he felt like 
he could not move his legs.

The veteran reported that his arms and legs went to sleep 
at night.  They seemed numb and tingly.  His right hand 
and wrist had been sore as well.  He did not use a brace 
for his back or hand.  The veteran did not have any 
apparent muscle atrophy.  There were no fasciculations.  
He had tenderness at the right wrist and lumbar region to 
palpation.  Deep tendon reflexes were decreased in the 
left leg and absent at both ankles.  Strength was 
decreased in the left lower extremity and all muscle 
groups.  There was a slight amount of weakness in the 
right arm, in all muscle groups.  Coordination was good.  
Rapid alternating movements and fine finger movements were 
good.  Gait was narrow based and steady.  He could walk on 
heels and toes.  He did not have any foot drop.  Pinprick 
sensation was decreased in the left lower extremity.  The 
assessment was lumbosacral degenerative joint disease with 
musculoskeletal back pain.  Possible radiculopathy, 
although it was difficult to say what level this would be 
at since the veteran had weakness in all muscle groups in 
the left leg.

The veteran underwent a general medical examination in 
September 1999.  The examiner did not have records to 
review.  The examiner did note the veteran's medical 
history as conveyed by him.  Physical examination showed 
no tenderness along the spine.  There was some limitation 
of motion of the lumbar spine.  Diagnosis was degenerative 
joint disease lumbar spine. 

The veteran was examined again in December 1999.  He 
reported pain all over.  He was reported to have had a 
normal nerve conduction study in September 1999.  There 
was no atrophy in the muscles.  There were no 
fasciculations noted.  Deep tendon reflexes were decreased 
in the left leg and absent in both ankles.  Strength was 
decreased in the entire left leg, which was thought to be 
more of a give-way weakness secondary to pain.  The 
examiner diagnosed lumbosacral spine degenerative joint 
disease with possible spinal stenosis and radiculopathy 
into the left leg.  It was thought that it was most likely 
an L4-5 type radiculopathy.  There was no suggestion of 
neuropathy.  The veteran had been unable to work because 
of the problems.  The numbness that he had experienced was 
a result of the injury that he had in service in 1966.

The veteran was also examined in December 1999 by a 
private orthopedist for VA compensation purposes.  She was 
the same examiner as in February 1998.  The examiner 
reviewed the veteran's history.  The veteran complained of 
low back, hip, and left knee pain.  The pain in the low 
back was always present, and was usually fairly sharp.  
Sometimes, it would go down the left leg to the knee, but 
not below.  The right side would go the right posterior 
thigh.  He also had numbness of the legs in the morning 
when he awoke.  Numbness would also occur occasionally 
during the day.  It was more on the left than the right.

The veteran was noted to be retired from trucking for the 
previous 4-5 years.  He spent his time reading or watching 
TV.  He was able to drive.  He was able to dress himself, 
although he occasionally needed help with his shoes.  He 
used a cane most of the time; however, in the house he 
held onto furniture and walls.  He reported being approved 
for social security benefits in October 1999.

On physical examination, the veteran had no muscle atrophy 
of the lower extremities.  Strength at hip flexion, knee 
extension, dorsiflexion, plantar flexion, eversion and 
inversion was 5/5 bilaterally, and good effort was given.  
The veteran had great difficulties showing light and sharp 
touch diffusely through the lower extremities particularly 
below the patellae.  On the right, he was able to detect 
touch at the L2 dermatome area; on the left, he had 
difficulties.  There was a negative straight leg raising 
test bilaterally.  On inspection of the lumbar spine, he 
did have lumbar lordosis.  Forward flexion of the lumbar 
spine was limited to 45 degrees, side bending right was 10 
degrees, and the left was 6 degrees.  With standing, he 
used a cane in the left hand, and he put very little 
weight on the left lower extremity.  He did not want to 
ambulate on his toes, but was able to stand on his heels.

The examiner noted that a September 1999 x-ray examination 
of the lumbosacral region revealed mild degenerative 
change involving the entire lumbar spine with some 
narrowing noted at L1-2 and L2-3.  She also reviewed the 
veteran's file dating back to the 1960's.

The examiner's impression was chronic back pain, lumbar 
degenerative disc disease based on X-ray report, and 
probable peripheral neuropathy.  The examiner opined that 
the neuropathy was not a radiculopathy but rather was 
probably peripheral neuropathy that could be related to 
diabetes.  She opined that if it were related to the back 
there would probably be a more specific localized 
dermatome.  The examiner also stated that based on the 
medical records she could not state that the peripheral 
neuropathy was related to the transient paralysis noted in 
service.

In May 2000, VA outpatient treatment notes record that the 
veteran's exercise was limited due to back pain.

At the November 2001 VA examination, it was noted that the 
veteran had a long-standing problem with low back pain 
that had gotten worse as he got older.  He had constant 
pain in the low back in the mid lumbar area that radiated 
down the posterior lateral thighs to his knees.  The 
veteran's back was stiff at times, though not consistently 
so.  He did not really think it was weak, since he could 
lift things, but it did cause more pain to lift.  He also 
had a lot of discomfort with bending.  He would rate his 
usual back pain as a 5 on a scale of 1 to 10.  It could 
flare up to a 7 or 8 if he did too much activity.  The 
veteran also had some interscapular back pain.  The low 
back bothered him if he sat for more than 15 minutes or 
stood on a hard floor for more than 20 minutes.  The 
veteran did not use a back brace or a belt.  His back 
flared up depending on activity, and there were times 
frequently when he had to lie down for 30 minutes or so.  
During the day, sometimes if he was active, he had to lie 
down two or three times on the couch on his left side 
because that was when his back seemed to feel the best.  
There were other times in the morning when he woke up when 
it really bothered him, at which times he would stay in 
bed a couple more hours.

The examiner noted that the veteran had not worked since 
1995.  He had been a truck driver, logging 12,000 miles 
per month.  After a 1994 heart attack, he drove for most 
of the next year at about 6,000 miles per month.  He 
finally quit that work because of all of his health 
issues.  He had not looked for work since quitting 
trucking, although he did maintain his commercial trucking 
license.  The veteran had a motor home, but that was 
uncomfortable to drive, so he had not been doing that.  He 
a farm tractor that he used to mow, but after ten minutes 
the bouncing bothered him, and he had to stop for awhile.  
He did live on a farm property, but he was not farming.  
He had had problems keeping up with the building and 
property upkeep and was trying to sell it.

The veteran reported having trouble doing things that 
involved bending, such appellant's working on or washing 
cars.  Most of his time, he spent reading or watching 
television.  He had kids in the area, and would go and 
visit them.  He did home repairs as he was able, but it 
took him a lot longer to do that.  Driving for long 
periods bothered him, or anything that involved a lot of 
bending bothered him.  He was involved in some car clubs 
and spent time on the computer, though not long periods at 
any one sitting.

The veteran was noted to change positions slowly - getting 
out of the chair and on and off the examination table.  
Examination of the low back showed that he walked with a 
cane in his left hand but he reported that this was for 
stability for fear that his left leg or knee would give 
out.  Without the cane, he walked steadily without a limp.  
His stance was normal.  He had no significant tenderness 
of the low back was noted on palpation.  Sacroiliac and 
sciatic notches were not particularly tender. 

On active range of motion of the back, the veteran 
complained of pain at 50 degrees of flexion and 10 degrees 
of extension.  He had lateral flexion to 20 degrees 
bilaterally and rotation to 15 degrees.  He stopped at all 
of those points complaining of pain, stating that he had 
pain, but there was no wincing or grimacing or objective 
evidence of pain.  With repeated use, there was no 
evidence of additional loss of motion, weakness, 
incoordination, or fatigability.

The examiner diagnosed chronic low back pain that radiated 
down the posterior lateral legs to the knees.  This was a 
radiating pain form the low back, but did not represent 
nerve root compression or an actual neuropathy in the 
examiner's opinion.  It was not unusual for low back 
conditions to cause radiating pain such as was noted.  The 
veteran had no findings of a herniated disk on 
examination.  X-ray examination showed mild degenerative 
joint disease.  

The examiner noted that he did not have enough findings on 
examination of a low back condition that it would preclude 
him from substantially gainful employment.  The examiner 
did not see where the veteran was getting ongoing care for 
his low back such that it would appear to be his major 
problem.  He noted that the veteran's knee and leg 
problems were not related to the back.  The examiner 
concluded that sedentary employment would be possible for 
the veteran.
 
In evaluating the service connected back disorder, the 
Board must note that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
average impairment as set forth in VA's Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4, 
includes diagnostic codes which represent particular 
disabilities.  Generally, the degrees of disabilities 
specified are considered adequate to compensate for a loss 
of working time proportionate to the severity of the 
disability.  Id. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction 
of normal excursion of movements in different planes, 
weakened movement, excess fatigability, swelling and pain 
on movement.  38 C.F.R. § 4.45.  The Court has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.10, 4.40, 4.45.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide 
separate evaluations for separate manifestations of the 
same disability which are not duplicative or overlapping.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The veteran's lumbar spine disability is currently rated 
as 40 percent disabling under Diagnostic Code (DC) 5292-
5295.  Under DC 5292, severe limitation of motion of the 
lumbar spine is assigned a 40 percent rating, the maximum.  
The veteran is also already rated at the maximum 
allowable, 40 percent, under DC 5295 for lumbosacral 
strain under 38 C.F.R. § 4.71a.

The Board notes that there are other Diagnostic Codes that 
pertain to impairment of the lumbar spine; the veteran is 
entitled to be rated under the Diagnostic Code that allows 
the highest possible evaluation consistent with the 
clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As such, the Board has carefully considered these 
alternative provisions, but finds that they avail the 
veteran of no additional benefit.  For example, Diagnostic 
Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. 4.71a. Diagnostic Code 
5003 provides that degenerative arthritis established by 
x-ray findings will be rated based on limitation of motion 
under the appropriate diagnostic code for the specific 
joint or joints involved.  The criteria for evaluating 
limitation of motion of the lumbar spine are contained in 
Diagnostic Code 5292.  Under that Diagnostic Code, a 
maximum 40 percent rating is warranted for severe 
limitation of motion of the lumbar spine.  Thus, no higher 
rating is available to the veteran under these provisions.  
Similarly, no higher rating is available under Diagnostic 
Code 5295, for severe lumbosacral strain.

The Board also notes that there is no objective medical 
evidence to establish that the veteran has sustained a 
lumbar fracture, has unfavorable ankylosis of the lumbar 
spine, or any other condition to establish that any other 
diagnostic code used to evaluate lumbar spine disability 
is applicable.  See 38 C.F.R. 4.71a, Diagnostic Codes 
5285-5287.

Under DC 5293, a 40 percent rating is assigned for severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief.  A maximum 60 percent rating 
is assigned for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  Id. 

After carefully reviewing the evidence of record, the 
Board concludes that the criteria for a rating in excess 
of 40 percent have not been met.  Despite his subjective 
reports of radicular pain and numbness in the lower 
extremities, the evidence does not support the proposition 
that he has pronounced lumbar intervertebral disc syndrome 
that is manifested by persistent symptoms compatible with 
sciatic neuropathy.  The veteran's symptoms of neuropathy 
have been diagnosed as neuropathy related to his diabetes 
mellitus, thus rating this symptomatology under DC 5293 
would violate the rule against pyramiding.  See Esteban, 
supra.

In short, the Board finds that the veteran is 
appropriately compensated for his service-connected lumbar 
spine disability by the currently assigned 40 percent 
rating.  The Board concurs with the RO that there are no 
unusual or exceptional factors such as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran is already receiving a total 
rating.


Earlier Effective Date

The evidence shows that by a July 1993 decision, the RO 
denied the veteran's May 1993 claim for a rating greater 
than 10 percent for low back strain.  The veteran was 
properly notified of the RO determinations and of his 
appellate rights, and he did not appeal.  Thus, the May 
1993 rating decision is final as to the evidence of record 
at that time.  38 U.S.C.A. § 7105(c); 38. C.F.R. §§ 3.104, 
20.302, 20.1103.  

The veteran filed a claim for, among other things, an 
increased rating for his low back condition on October 16, 
1995.  In April 1996, the RO increased the veteran's 
rating for his low back disorder to 20 percent, effective 
from October 16, 1995.  The veteran appealed the rating 
assigned but did not appeal the effective date of the 
rating.

In January 2000, the RO increased the veteran's rating for 
his low back disorder to 40 percent, effective from August 
26, 1999.  This was the date of the VA examination from 
which the RO found the first evidence supportive of a 40 
percent disability rating.  The veteran appealed the 
effective date of this rating.  Therefore, the issue 
before the Board is whether the veteran is entitled to a 
40 percent rating before August 26, 1999.

The applicable statute and regulations provide that, 
except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a 
claim for increase will be date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date 
of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable 
that an increase in disability had occurred, if a claim 
was received within one year from such date; otherwise, 
the effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).  The criteria applicable to the 
evaluation of the veteran's service connection low back 
disorder were set out above. 

As noted above, the effective date for an increase will be 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  Thus, the Board must first determine 
the date of receipt of application for an increased rating 
following the July 1993 final decision.  The veteran did 
not file any document after the April 1991 final decision 
and prior to his October 1995 application for an increased 
rating which may be construed as a claim for an increased 
rating for his low back pursuant to 38 C.F.R. § 3.155.  
The Board finds that the application for an increased 
evaluation received by the RO on October 16, 1995, is the 
earliest document which can be construed as a claim for an 
increased evaluation following the July 1993 RO decision.

The July 1993 rating decision continued the 10 percent 
rating for the veteran's low back strain.  This was not 
appealed and is final in the absence of clear and 
unmistakable error.  No such error has been alleged as to 
the July 1993 rating decision.  Inasmuch as a claim for 
increase was not filed until October 1995, the law does 
not permit an effective date for increase before October 
1994.  The Board looks back one year from date of receipt 
of the claim for increase (that is, the Board looks to the 
evidence reflecting the status of the veteran's lumbar 
spine condition during the period from December 1994 to 
December 1995, to determine whether the evidence reflects 
that he was entitled to an increased rating during this 
period of time).  38 U.S.C.A. § 5110(b)(2); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); 38 C.F.R. 
§§ 3.155(a), 3.400(o)(2).

The RO decided, in an unappealed decision in April 1991, 
that the veteran's service-connected lumbosacral disorder 
was rated 10 percent disabling.  The Board finds that no 
evidence is of record that shows a change, either a 
decrease or an increase in the veteran's disability, since 
that last determination that the veteran's lumbosacral 
disorder was 10 percent disabling.  During the period 
between October 16, 1994, and October 16, 1995, there is 
no evidence submitted that the disability was of greater 
than 10 percent disability under the criteria of 
Diagnostic Code 5292, 5293, or 5295. 

In sum, the Board finds that the record does not contain 
pertinent and probative evidence establishing that there 
was an ascertainable increase in disability that would 
warrant a greater than 10 percent rating during the year 
prior to receipt of his claim for a 100 percent rating.

With regard to the earliest date as of which it was 
factually ascertainable that an increase in disability 
occurred warranting a 40 percent rating, the Board finds 
the evidence supports February 5, 1998 as the earliest 
effective date.  At the February 5, 1998, VA examination 
the veteran first demonstrated symptomatology more 
analogous to 40 percent than 20 percent.  Before that 
time, the veteran's symptoms had not shown some limitation 
of forward bending (to 78 degrees in January 1997), but in 
February 1998 it was limited to 20 degrees and 12 degrees.  
Additionally in January 1997 no loss of lateral motion, 
listing of the spine to the opposite side or positive 
Goldthwaite's was noted.  The more severe limitation of 
forward bending in February 1998 is sufficient to support 
a 40 percent rating.

Accordingly, the correct effective date is the date of the 
evidence showing an increase in disability, i.e., February 
5, 1998, and, therefore, an earlier effective date is 
warranted.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  


ORDER

The claims of entitlement to service connection for PTSD, 
anxiety and depression are denied.

The claim of entitlement to service connection for an 
adjustment disorder is granted.

Entitlement to service connection for peripheral 
neuropathy of the upper extremities is denied.

The claim of entitlement to an increased rating for 
lumbosacral strain and degenerative joint disease is 
denied.

The claim of entitlement to an earlier effective date for 
a 40 percent rating for the service connected low back 
condition to February 5, 1998, is granted, subject to the 
governing regulations pertaining to the payment of 
monetary benefits.  



REMAND

The Board notes that the veteran's representative 
expressed disagreement with the April 2002 rating decision 
by the RO that assigned an effective date for the 
veteran's total disability rating (TDIU) as February 27, 
2001.  In the Statement of Accredited Representative in 
Appeals Case, filed in September 2002 and in the 
Appellant's Brief submitted in November 2002, the 
veteran's representatives have expressed disagreement with 
the effective date of establishment of TDIU.  The Board 
finds that this statement must be construed as a notice of 
disagreement with the April 2002 rating decision.  No 
Statement of the Case (SOC) has been issued following 
receipt of this notice of disagreement.  Although the RO 
obviously is not at fault, having had no opportunity to do 
so, the failure to issue a SOC in such circumstances is a 
procedural defect requiring a remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); see also Archibold v. Brown, 
9 Vet. App. 124, 130 (1996).  

Accordingly, the case is REMANDED to the RO for the 
following development:

The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26 
(2002), including issuance of a 
statement of the case, in response to 
the November 2002 notice of 
disagreement initiating an appeal on 
the issue of entitlement to an earlier 
effective date for TDIU.  The veteran 
and his representative should be 
notified of the requirement that a 
timely substantive appeal must be 
received to complete the appeal as to 
this issue.  Thereafter, the case 
should be returned to the Board for 
appellate review, if otherwise in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  The veteran need 
take no action until he is notified.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	JOHN J. CROWLEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

